THIBODEAUX, Chief Judge,
concurring in part and dissenting in part.
| ,A remand is neither necessary nor appropriate. Summary judgments are reviewed de novo, using the same criteria as *723the trial court in determining the appropriateness of a summary judgment, that is, whether there is a genuine issue of material fact and whether the movant is entitled to judgment as a matter of law. See Schroeder v. Bd. of Supervisors of La. State Unit)., 591 So.2d 342 (La.1991). An intermediate appellate court has the authority, duty, and responsibility to decide the case if the record before us is complete. La.Code Civ.P. art. 2164; Gonzales v. Xerox Corp., 320 So.2d 163 (La.1975). This record is complete for summary judgment purposes.
For the foregoing reasons, I respectfully dissent in part.